People v Paterno (2022 NY Slip Op 01465)





People v Paterno


2022 NY Slip Op 01465


Decided on March 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
WILLIAM G. FORD, JJ.


2020-00615

[*1]The People of the State of New York, respondent,
vMichael Paterno, appellant. (S.C.I. No. 1407/19)


Laurette D. Mulry, Riverhead, NY (Genevieve M. Cahill of counsel), for appellant.
Raymond A. Tierney, District Attorney, Riverhead, NY (Alfred Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Karen M. Wilutis, J.), rendered November 25, 2019, convicting him of criminal sexual act in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea was not knowing, intelligent, and voluntary because he was not advised at the time he entered the plea that he would be assessed mandatory surcharges is without merit. The plea court was not required to inform the defendant about the surcharges, which were not components of his sentence (see People v Hoti, 12 NY3d 742, 743; People v Guerrero, 12 NY3d 45; People v Martinezdiaz, 162 AD3d 904; People v Bautista, 138 AD3d 754, 755; People v Cooks, 107 AD3d 734, 735).
IANNACCI, J.P., CHAMBERS, ROMAN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court